Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 12 recites the limitation "the void".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (20200395407).



    PNG
    media_image1.png
    790
    527
    media_image1.png
    Greyscale


Regarding claim 7, Takahashi teaches an vertical memory structure comprising: 
a base of semiconductor material (10); 
first and second conductive lines (42) each extending horizontally in a spaced apart fashion within a vertical stack above the base, the vertical stack including a plurality of conductive lines (par. 43 teaches that 42 can be electrically conductive electrode), the first and second conductive lines being part of the plurality; 
a gate structure (58) extending vertically through at least the first and second conductive lines, the gate structure including a body of semiconductor material (60B; par. 71 teaches 60A can be an heavily doped semiconductor material) and a dielectric (60A), wherein the dielectric is between the body and the first and second conductive lines; and 
a first insulating material layer (32 + 34) on the gate structure between the first and second conductive lines, the first insulating material having a lateral width that is shorter than a lateral width of the first and second conductive lines (it can be seen in the figure above that the lateral width of 34 is shorter than 42); 
a second insulating material layer (32 + 34; please see the multitude of 32 + 34) between the first and second conductive lines and adjacent the first insulating material layer.
Regarding claim 8, Takahashi teaches an vertical memory structure of claim 7 further comprising: an isolation material (57; par. 79 teaches 57 is a spacer layer) along sides of the vertical stack and in contact with the conductive lines and the second insulating material layer, the isolation material being compositionally distinct from the second insulating material.

Allowable Subject Matter
Claims 1-6, 13-20 allowed.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to based on its dependency on claim 9..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894